          Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 1 of 15



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    KENNETH HILL AND DOROTHY                            §
    HILL,                                               §
                                                        §
            PLAINTIFFS,                                 §
                                                        §                    CASE NO. 4:19-cv-________
    VS.                                                 §
                                                        §
    ALLSTATE TEXAS LLOYDS,                              §
                                                        §
            DEFENDANT.                                  §

                                         NOTICE OF REMOVAL

           NOW INTO COURT, through undersigned counsel, comes Defendant, Allstate Insurance

Company improperly named “Allstate Texas Lloyds” 1 (hereinafter “Allstate” or “Defendant”).

Allstate is a Write-Your-Own (WYO) Program carrier participating in the U.S. Government’s

National Flood Insurance Program (NFIP) pursuant to the National Flood Insurance Act of 1968

(NFIA), as amended, 2 and appears herein in its “fiduciary” 3 capacity as the “fiscal agent of the

United States,” 4 at the expense of the United States. 5 Defendant files this Notice of Removal and

hereby removes this matter from state court to the docket of this Honorable Court. An index of all

documents being filed contemporaneously with this Notice of Removal pursuant to Local Rule

LR81 is attached as Exhibit A. In support of this removal, Allstate respectfully shows as follows:

           1.    On or about August 27, 2019, Plaintiffs, Kenneth Hill and Dorothy Hill, filed a

lawsuit in the 152nd Judicial District Court for Harris County, State of Texas, entitled “Kenneth




1
  Allstate Insurance Company is the entity that issued Plaintiff’s Standard Flood Insurance Policy # 0809929011.
(See Ex. C (Declaration Page for SFIP0809929011); Ex. D (Affidavit of Jason Raske)).
2
  See 42 U.S.C. § 4001 et seq.
3
  44 C.F.R. § 62.23(f).
4
  42 U.S.C. § 4071(a)(1); Gowland v. Aetna Cas. & Sur. Co., 143 F.3d 951, 953 (5th Cir. 1998).
5
  Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d. 397, 399-400, 402 (5th Cir. 2012).
         Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 2 of 15



Hill and Dorothy Hill v. Allstate Texas Lloyd’,” bearing cause number 2019-60574. A true and

correct copy of all pleadings served upon Allstate is attached hereto as Exhibit B.

           2.      For the reasons that follow, Allstate hereby removes this case from state court to

this federal court, pursuant to 42 U.S.C. § 4072, 44 C.F.R. Pt. 61, App. A (1), art. IX, 28 U.S.C.

§§ 1331 and 1337, and 28 U.S.C. § 1367.

           As this Court is aware, removal is premised upon the face of a Plaintiff’s Complaint.

Therefore, Allstate will address the allegations in Plaintiffs’ Complaint which asserts a Federal

Claim against Allstate.

           A.      REVIEW OF PLAINTIFF’S COMPLAINT

           3.      In their Complaint, Plaintiffs allege the following:

           •       At paragraph 8, 9 and 10 of Plaintiffs’ Complaint, Plaintiffs assert that Defendant

                   issued an insurance policy 6 and that during the effective date of the policy, Plaintiffs

                   assert that the Property sustained flood damage.

           •       At paragraph 9 of Plaintiffs’ Complaint, Plaintiffs assert they “owned real property

                   with improvements located at 3409 Winter Lance, Baytown, Texas, 77521; located

                   in HARRIS County, Texas (hereinafter referred to as “the Property”).

           •       At paragraph 12 of Plaintiffs’ Complaint, Plaintiffs allege Defendant assigned

                   Plaintiffs Claim No. 0472615210, 7 and assigned an adjustor “to perform a site

                   inspection of the damages and evaluate and process the Claim.”

           •        At paragraph 13 of Plaintiffs’ Complaint, Plaintiffs allege Defendant improperly

                    adjusted the claim, and at paragraph 24 Plaintiffs allege that Defendant breached


6
    (Ex. C) (Allstate Declarations Page, Policy Number 0809929011).
7
    (Ex. D) (Affidavit of Jason Raske).
                                                         2
     Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 3 of 15



                the insurance contract by “wrongfully denying and or underpaying the claim.”

                Plaintiffs also allege damages resulting from reliance on Defendant’s

                misrepresentations, at Paragraph 13 of Plaintiffs’ Complaint.

       •        At paragraphs 24-26 of Plaintiffs’ Complaint, Plaintiffs specifically allege claims

                for breach of the insurance contract.

       •        At paragraphs 17–23, 28-55, and 57-67 of Plaintiffs’ Complaint, Plaintiffs assert

                a litany of causes of action pursuant to the Texas Insurance Code and Texas State

                Law including “Unfair Settlement Practices”, Texas Deceptive Trade Practices

                Act, “Misrepresentation of Insurance Policy Violations” and “Prompt Payment of

                Claim Violation”; seeking state-law-based extra contractual relief.

       •        In the Prayer of the Complaint, Plaintiff seek actual damages, mental anguish,

                statutory penalties, Treble damages, Exemplary and punitive damages,

                Prejudgment interest, Post-judgment interest, Attorneys’ fees, costs, and a jury

                trial.

       4.      There is no question that Plaintiffs sued the Allstate as a result of the denial of their

claim for “flood” damages to Plaintiffs’ residence.

       B.      THE FEDERAL GOVERNMENT’S RULES AND THE WYO PROGRAM
               CARRIER'S ROLE.

       5.      Congress underwrites all operations of the NFIP through the U.S. Treasury. This

includes appropriations for both the adjustment of claims and the payment of those claims.

Similarly, Congress has conferred rule-making power upon the agency created for carrying out its

policy, specifically the Federal Emergency Management Agency (“FEMA”). 42 U.S.C. §4011(a).

Further, the FEMA Administrator is charged with providing by federal regulation for the “general

                                                  3
      Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 4 of 15



terms and conditions of insurability” applicable to all flood insurance policies issued under

authority of the NFIP.

       6.      Allstate, as a WYO Program carrier, is authorized to issue the Standard Flood

Insurance Policy (“SFIP”) on behalf of the federal government pursuant to the Arrangement

between      itself      and    FEMA,        set       forth     at   https://www.fema.gov/media-

library/assets/documents/17972. See 44 C.F.R. § 62.23 (“WYO Companies authorized”).

       7.      Allstate cannot waive, alter or amend any of the provisions of the SFIP. See 44

C.F.R. § 61.13(d); 44 C.F.R. Pt. 61, App. A (1), art. VII (D).

       8.      Further, Allstate has no authority itself to tailor or alter NFIP policies backed by

the government. 44 C.F.R. § 62.23.

       9.      Allstate’s role, as a WYO Program carrier and as set forth in the Arrangement, is

to market, sell, administer, and handle claims under SFIPs that it is authorized to issue on behalf

of the federal government. It is clear that Allstate, in its WYO capacity, is conducting all of these

actions in its fiduciary capacity as the “fiscal agent” of the United States. 44 C.F.R. §62.23(f); 42

U.S.C. § 4071(a) (1).

       10.     All flood claim payments made by a WYO Program carrier, such as Allstate, under

an SFIP are made out of a segregated account containing U.S. Treasury funds, as required by the

Arrangement, Art. III (D) (1) (2) & (3). The Fifth Circuit has held that “payments made pursuant

to that policy are ‘a direct charge on the public treasury.’” Gowland, 143 F.3d at 955 (citing In re

Estate of Lee, 812 F.2d 253, 256 (5th Cir. 1987)). The Eleventh Circuit analyzed what funds are

at stake in the NFIP with regard to claims for interest and noted that “claim payments come out of




                                                   4
      Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 5 of 15



FEMA’s pocket regardless of how they are paid.” Newton v. Capital Assur. Co., Inc., 245 F.3d

1306, 1311 (11th Cir. 2001).

       11.     Effective October 1, 2004, there was a revised Arrangement between FEMA and

all WYO Program carriers, including Allstate. In that revised Arrangement, FEMA further

clarified its regulations to make clear that, in addition to disputes arising from claims and claims

handling, the policy sales and administration are performed by the WYO Program carriers (a) in

their fiduciary capacity to the government, (b) utilizing federal funds, and (c) governed by

extensive federal regulations.

       12.     Moreover, FEMA stated its view that “any” such litigation states a federal question.

Each of these points is now clearly stated within the revised Arrangement, and in the following

two paragraphs:

       Whereas, FIA has promulgated regulations and guidance implementing the Act and
       the Write-Your-Own Program whereby participating private insurance companies
       act in a fiduciary capacity utilizing federal funds to sell and administer the Standard
       Flood Insurance Policies, and has extensively regulated the participating
       companies’ activities when selling or administering the Standard Flood Insurance
       Policies; and

       Whereas any litigation resulting from, related to, or arising from the Company’s
       compliance with the written standards, procedures, and guidance issued by FEMA
       or FIA arises under the Act, regulations, or FIA guidance, and legal issues
       thereunder raise a federal question; and . . .

Arrangement, Article I.

       13.     The NFIP, the SFIP, and the WYO Program carriers participating in the NFIP are

all governed by federal law, not state law:

       Since the flood insurance program is a child of Congress, conceived to achieve
       policies which are national in scope, and since the federal government participates
       extensively in the program both in a supervisory capacity and financially, it is clear


                                                 5
      Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 6 of 15



        that the interest in uniformity of decision present in this case mandates the
        application of federal law.

See West v. Harris, 573 F.2d 873, 881 (5th, Cir. 1978).

        C.      FEDERAL JURISDICTION

                (1)     42 U.S.C. § 4072 – Original Exclusive Jurisdiction

        14.     42 U.S.C. § 4072 conveys “original exclusive” jurisdiction over claims involving

administration of and claims handling matters under the SFIP.

        15.     Plaintiffs are aware of the requirement of filing in federal court as SFIP Article

VII(R) clearly states that the insured “must file suit in the United States District Court of the district

in which the covered property was located at the time of the loss.” Certainly Allstate is not

suggesting that jurisdiction can be created by contract, but instead it is pointing out that Plaintiffs

were fully aware of the requirement of filing in federal court. Further, because the SFIP is a

codified federal regulation, Plaintiffs are charged with the knowledge of this requirement. See

Federal Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947). As Plaintiffs are demanding

additional recovery against Allstate for alleged damages resulting from Hurricane Harvey

flooding, jurisdiction in this Court is “exclusive” per 42 U.S.C. § 4072.

                (2)     28 U.S.C. § 1331 – Federal Question Jurisdiction

        16.     The SFIP is a codified federal regulation found in its entirety at 44 C.F.R. Pt. 61,

App. A (1) and is governed exclusively by federal laws and the NFIA. As per the terms of the

SFIP, “this policy and all disputes arising from the handling of any claim under the policy are

governed exclusively by the flood insurance regulations issued by FEMA, the National Flood

Insurance Act of 1968, as amended (42 U.S.C. § 4001, et seq.), and federal common law.” 44



                                                    6
      Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 7 of 15



C.F.R. Pt. 61, App. A (1), Article IX. Because the flood policy must be interpreted using federal

common law, federal jurisdiction exists pursuant to 28 U.S.C. § 1331.

       17.     In order to determine what, if any, U.S. Treasury benefits Plaintiffs may be entitled

to receive, the Court will necessarily have to interpret the SFIP itself as well as the federal laws,

regulations and statutes governing the SFIP. Regardless of the source of funding for Plaintiffs’

alleged actual damages, the Court will have to interpret the SFIP itself to determine whether the

damages alleged fall within coverage of the SFIP—a federal regulation. Federal common law

governs the interpretation of the SFIP, and “if the language of a policy is clear and unambiguous,

it should be accorded its natural meaning.” Hanover Building Materials v. Guiffrida, 748 F.2d

1011, 1013 (5th Cir. 1984). As the SFIP is a federal law, necessarily the interpretation of the SFIP

(and the federal laws governing the operation of the NFIP) to determine the coverage provided

thereunder, and any amounts due under the SFIP, would require the interpretation of a federal law

which presents a federal question.

       18.     The determination as to whether Allstate failed to pay the Plaintiffs what is owed

under the flood insurance policy, whether Allstate failed to properly adjust the Plaintiffs’ flood

insurance claim and whether Allstate properly administered Plaintiffs’ SFIP is a federal question

as Plaintiffs’ SFIP is itself a federal regulation. Further, any interpretation of the rules and

regulations of the NFIP will require the Court to determine whether Allstate, as a WYO Program

carrier, followed the federal requirements under the NFIA and require the Court to review and

interpret the applicable rules and regulations governing the WYO Company’s compliance with the

written standards, procedures, and guidance issued by FEMA or FIA which will involve several

substantial federal questions.


                                                 7
      Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 8 of 15



       19.     Thus, there is federal question jurisdiction under 28 U.S.C. § 1331, and the case is

therefore also removable pursuant to 28 U.S.C. § 1441(a), and (c).

       20.     Plaintiffs’ Complaint clearly asserts that there was a valid enforceable NFIP flood

insurance contract between Allstate and Plaintiffs. (See, e.g., ¶V). Clearly, Plaintiffs made a claim

for flood damages and is seeking the enforcement of the NFIP SFIP contract, i.e., breach of

contract as Plaintiffs expressly assert that Allstate “…failed to indemnify and compensate

Plaintiffs for their costs of repair.” (Id.). As such, the payment that Plaintiffs seeks from Allstate

would be a “direct charge on the public treasury,” and would be “binding” upon the federal

government. Gowland, 143 F.3d at 955; 44 C.F.R. Pt. 62, App. A, art. II (F).

       21.     Pursuant to 28 U.S.C. § 1331, and by operation of 28 U.S.C. § 1441(a) and (c),

Allstate asserts that there are multiple federal questions presented within the Plaintiffs’ Complaint

thereby making the action removable pursuant to 28 U.S.C. § 1331.

               (3)     Federal Funds Are At Stake

       22.     Plaintiffs’ Original Complaint alleges that Allstate is liable for denying coverage

and denying indemnification under the policy for Plaintiffs’ alleged damages.

       23.     Allstate is appearing in this litigation in its capacity as a WYO flood insurance

carrier pursuant to the Arrangement between itself and FEMA as the flood policy was issues by

Allstate in such capacity in accord with the NFIP. The question of whether Allstate or the

Government would pay any resulting judgment, whether under state or federal law, is determined

by the text of the Arrangement between Allstate and the Government. That Arrangement is found

at https://www.fema.gov/media-library/assets/documents/17972.




                                                  8
      Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 9 of 15



       24.     FEMA promulgated the Arrangement based upon its congressionally authorized

responsibilities. Article I of the Arrangement, states the following:

       Article I – Findings, Purpose, and Authority

               Whereas, FIA has promulgated regulations and guidance implementing the Act and
       the Write-Your-Own Program whereby participating private insurance companies act in a
       fiduciary capacity utilizing Federal funds to sell and administer the Standard Flood
       Insurance Policies, and has extensively regulated the participating companies’ activities
       when selling or administering the Standard Flood Insurance Policies; and

               Whereas, any litigation resulting from, related to, or arising from the Company’s
       compliance with the written standards, procedures, and guidance issued by FEMA or FIA
       arises under the Act, regulations, or FIA guidance, and legal issues thereunder raise a
       federal question.

       25.     These two paragraphs expressly explain two things: First, FEMA is communicating

that “federal funds” are indeed utilized to both “sell and administer” NFIP policies by the WYO

Program carriers; second, all litigation arising from these operations, in FEMA’s view, states a

federal question.

       26.     Now turning to Article III (D) of the Arrangement, it is clear that all loss payments

under policies are to be paid for under the Arrangement. While Article III (D) (1) concerns loss

payments under policies, Article III (D) (2) separately governs “payments as a result of litigation

that arises under the scope of this Arrangement.” Obviously, in an operation this complex, there

will be litigation arising from the innumerable activities regarding policy issuance and policy

administration. Just as obviously, policy issuance and administration activities come within the

scope of the Arrangement, for in Article II they are expressly made part of the scope of the

Arrangement. Article III (D) (2) confirms expressly that judgments emanating from lawsuits (such

as the one at bar) will be paid for by the Government under the Arrangement.



                                                 9
     Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 10 of 15



       27.     In addition the U.S. Fifth Circuit has recognized that extra-contractual claims

against a WYO would be paid by FEMA stating: “As the regulations do not define the type of

conduct that falls significantly outside the scope of the arrangement, the ultimate decision whether

Allstate will be reimbursed rests with FEMA.” Wright v. Allstate Ins. Co., 500 F.3d 390, 394 n.9

(5th Cir. 2007).

       28.     Plaintiffs have not alleged and cannot decide for themselves that Allstate’s actions

are significantly outside the scope of the Arrangement, thus, the logical conclusion is that federal

funds are at risk. More fundamentally, there is no indication or allegation that the FEMA OGC has

determined that Allstate’s actions in this matter are outside the scope of the Arrangement such that

Allstate would bear the burden of a damage award in this case. Thus, clearly, federal funds are at

risk, Plaintiffs’ claims raise a federal question, and therefore removal of this matter to the United

States District Court for the Eastern District of Texas is proper.

               (4)     Legal Presumption under Grissom that Federal Funds at Stake

       29      Defendant, Allstate, respectfully apprises this Honorable Court of a decision of the

Fifth Circuit announced April 23, 2012, in Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d. 397

(5th Cir. 2012). Under Grissom, it is now established and binding Fifth Circuit precedent and

legally presumed that the claims in this case are being litigated at the full expense and exposure of

the United States Treasury.




                                                 10
     Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 11 of 15



       E.      FEDERAL JURISDICTION ALSO EXISTS BECAUSE THE COMPLAINT
               BRINGS INTO PLAY AN ACT OF CONGRESS REGULATING
               COMMERCE

       30.     Removal of this case is also proper under 28 U.S.C. § 1337, which provides that

the district court shall have original jurisdiction of any civil action or proceeding arising under any

act of Congress regulating commerce. Just like §1442, § 1337 is not subject to the well-pleaded-

complaint rule. Under '1337, removal is proper where the facts alleged in the Plaintiffs’ Complaint

bring into play an act of Congress that regulates commerce, regardless of whether any reference

to the said act appears in the Plaintiffs’ pleading. Uncle Ben’s Int’l Div. of Uncle Ben’s Inc. v.

Hapag-Lloyd Aktiengesellschaft, 855 F.2d 215, 216-17 (5th Cir. 1988); Crispin Co., v. Lykes Bros.

Steamship Co., 134 F.Supp.704, 706 (S.D.Tex. 1955); Puerto Rico v. Sea-Land Serv. Inc., 349

F.Supp.964, 973-74 (D.P.R. 1970).

       30.     Clearly, under the National Flood Insurance Act, 42 U.S.C. §4001, et seq.,

Congress is regulating commerce by promulgating the complex and comprehensive statutory

scheme that is commonly described as the National Flood Insurance Act:

       The insurance industry in the United States operates in interstate commerce. States
       may regulate the insurance industry only to the extent Congress permits. U.S.
       Const. art. I, §8, cl. 3. The McCarren-Ferguson Act, 15 U.S.C. §1011, et seq., grants
       states this power except where Congress enacts legislation that “specifically relates
       to the business of insurance.” 15 U.S.C. §1012 (b). In Barnett Bank of Marion
       County v. Nelson, 517 U.S. 25, 116 S.Ct 1103, 134 L.Ed.2d 237 (1996), the
       Supreme Court held that the exception for acts relating to the business of insurance
       should be construed broadly, noting that “[t]he word ‘relates’ is highly general.” Id.
       at 38, 116 S.Ct. 1103. Without doubt the NFIA is congressionally-enacted
       legislation relating to the business of insurance.

C.E.R. 1988, Inc. v. Aetna Cas. & Surety Co., 386 F.3d 263, 267 n.3 (3rd Cir. 2004).

       31.     Beyond the general proposition that the National Flood Insurance Act regulates

commerce, it is also clear that in a more particularized sense, the Act expressly regulates both the

                                                  11
     Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 12 of 15



subjects of claims and claims handling, as well as “the conditions of insurability.” See, e.g., 42

U.S.C. §§4013 and 4019. Plainly, federal laws affecting commerce are involved in the facts put

at issue in the Plaintiffs’ Complaint, and so removal of that Complaint is proper pursuant to 28

U.S.C. §1337.

        F.      THERE IS SUPPLEMENTAL JURISDICTION OVER ANY STATE LAW
                CLAIMS

        32.     To the extent that any of the claims of Plaintiffs are not subject to federal

jurisdiction, this Court has jurisdiction over all such claims under 28 U.S.C. §1367, which provides

that “the district courts shall have supplemental jurisdiction over all other claims that are so related

to claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. §1367; see also Exxon

Mobile Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 557 (2005).

        33.     All of the claims put at issue in Plaintiffs’ Complaint arise from the damages that

they allegedly sustained as a result of their efforts to recover flood benefits for the damages at

issue under the flood policy at issue as a result of a loss from Hurricane Harvey. As such, all of

the Plaintiffs’ legal claims arise from the same nucleus of operative fact, that being the underlying

flood loss claim, and all of the insurance issues arising therefrom. Traditionally, federal courts

have exercised supplemental jurisdiction over all such claims in cases of this type. See, e.g., Jamal

v. Travelers Lloyds of Texas Ins. Co., 97 F.Supp.2d 800, 805 (S.D. Tex. 2000).




                                                  12
     Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 13 of 15



          G.    PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

          34.   Allstate notes that its first knowledge or notice of the suit was on September 11,

2019, a copy of which is attached hereto as part of Exhibit A.

          35.   Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as the property and

the majority of the transactions at issue occurred within the jurisdictional territory of this Court.

          36.   Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A is a copy of all

processes, pleadings, and orders served on Allstate to date.

                                          CONCLUSION

          WHEREFORE, Defendant, Allstate Insurance Company, prays that this Notice of

Removal will be deemed good and sufficient, and that this matter will be accepted onto this Court's

docket.




                                                  13
    Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 14 of 15



Dated: October 7, 2019             Respectfully submitted,

                                   BAKER & HOSTETLER, LLP

                                   By: /s/ Bradley K. Jones
                                      Douglas D. D’Arche
                                      State Bar No. 00793582
                                      Bradley K. Jones
                                      State Bar No. 24060041
                                      Ryan A. Walton
                                      State Bar No. 24105086
                                      811 Main St., Suite 1100
                                      Houston, Texas 77002
                                      Telephone: (713) 751-1600
                                      Facsimile: (713) 751-1717
                                      Email: ddarche@bakerlaw.com;
                                      bkjones@bakerlaw.com;
                                      rwalton@bakerlaw.com

                                   AND

                                   NEILSEN & TREAS, LLC
                                   Sherri L. Hutton
                                   USDC SDTX #1321898
                                   LA State Bar #28369
                                   Deani Beard Milano
                                   USDC SDTX ##365623
                                   LA State Bar ##24358
                                   3838 North Causeway Boulevard, Suite 2850
                                   Metairie, Louisiana 70002
                                   P: 504-837-2500; F: 504-832-9165
                                   Email: shutton@nt-lawfirm.com;
                                   dmilano@nt-lawfirm.com

                                   COUNSEL FOR DEFENDANT, ALLSTATE
                                   INSURANCE COMPANY




                                     14
     Case 4:19-cv-03881 Document 1 Filed on 10/07/19 in TXSD Page 15 of 15



                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 7th day of October 2019, a copy of the foregoing was
served upon all counsel of record in a manner authorized by the Federal Rules of Civil Procedure,
via certified mail, return receipt requested.

       Eddie Lane
       Perry Shields, Campbell & Floyd, PLLC
       2900 North Loop W, Suite 850
       Houston, Texas 77092
       elane@perryshields.com
       opresas@perrysheilds.com
       Counsel for Plaintiffs,
       Kenneth and Dorothy Hill


                                             /s/ Bradley K. Jones
                                             Bradley K. Jones
d




                                                15
